UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November14, 2011 HNI Corporation (Exact Name of Registrant as Specified in Charter) Iowa 1-14225 42-0617510 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 408 East Second Street, P.O. Box 1109, Muscatine, Iowa52761-0071 (Address of Principal Executive Offices, Including Zip Code) Registrant’s telephone number, including area code:(563) 272-7400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 — Other Events Item 8.01Other Events. On November 14, 2011, HNI Corporation issued a press release announcing its acquisition of Sagus International, Inc., a privately held designer and manufacturer of educational furnishing solutions.A copy of the press release is attached hereto as Exhibit 99.1. The information in this Current Report on Form 8-K and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. Section 9 — Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. The following exhibit relating to Item 8.01 is filed as part of this Current Report on Form 8-K. Exhibit No.Description Text of press release dated November 14, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HNI CORPORATION Date: November14, 2011 By /s/ Steven M. Bradford Steven M. Bradford Vice President, General Counsel and Secretary Exhibit Index Exhibit No.Description Text of press release dated November 14, 2011.
